--------------------------------------------------------------------------------

TURINCO, INC.

STOCK OPTION AGREEMENT
(2006 Stock Option Plan – Consultant)

This STOCK OPTION AGREEMENT is made effective as of this u day of u, 200u
between TURINCO, INC., a Nevada corporation, (the “Company”) and [NAME OF
CONSULTANT] (the “Consultant”).

BACKGROUND

A.                The Consultant has been retained to provide consulting
services to the Company pursuant to the terms and conditions of a Consulting
Agreement made effective as of January 1, 2006 between the Company and the
Consultant, under which the Company has agreed to issue to the Consultant the
option to acquire up to an aggregate of [Number of Options] (Number of Options)
shares of common stock of the Company upon the terms and subject to the
conditions provided herein.

B.                The Company has adopted the 2006 Stock Option Plan (the
“Plan”) pursuant to which shares of common stock of the Company have been
reserved for issuance under the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

Grant of Option

1.                The Company hereby irrevocably grants under the Plan to the
Consultant the right and option (hereinafter referred to as the “Option”) to
purchase from the Company all or any portion of an aggregate of [Number of
Options] (Number of Options) shares of common stock of the Company (the
“Shares”) subject to the terms and conditions herein set forth.

2.                The number of Shares granted will be subject to adjustment
pursuant to the terms of the Plan.

Exercise Price

3.                The exercise price of the Shares covered by the Option shall
be $u per Share.

Exercise and Vesting of Option

4.                The Option will vest on the following dates (each a “Vesting
Date”):

Number of Vested Options Date of Vesting u u u u u u

5.                Except as provided in Section 7 of this Agreement, the Option
will only be exercisable with respect to that portion of the Option that has
vested.

6.                In the event of termination of the Option prior to any Vesting
Date, that portion of the Option scheduled to vest on such Vesting Date, and all
portions of the Option scheduled to vest in the

--------------------------------------------------------------------------------

- 2 -

future, shall not vest and all of the Consultant’s rights to and under such
non-vested portions of the Option shall terminate.

Term of Option

7.                To the extent vested, and except as otherwise provided in this
Agreement, the Option shall be exercisable until u (the “Expiration Date”). This
Agreement and the right of the Consultant to exercise the Option will terminate
upon the earliest of the following dates:

(a)      the date which is three (3) months from the date on which the
Consultant ceases to be a Consultant of the Company or any subsidiary of the
Company, if applicable;

(b)      in the event of the termination of the Consultant for Cause (as defined
in the Plan), the earliest date on which the Consultant is terminated as a
Consultant;

(c)      the date which is one (1) year from the date of the Consultant’s death,
in the event of termination as a result of the death of the Consultant; or

(d)      the Expiration Date.

Upon termination of this Agreement and the right of Consultant to exercise the
Option as set forth above, the Option shall terminate and become null and void.

Manner of Exercising Option

8.                Subject to the terms and conditions of this Agreement, the
Option may be exercised, in whole or in part, by giving written notice to the
Company, specifying the number of Shares to be purchased and accompanied by the
full exercise price for such Shares. Any such notice shall be deemed given when
received by the Company at its corporate headquarters. The exercise price shall
be payable:

(a)      in United States dollars upon exercise of the Option and may be paid by
cash, uncertified or certified check or bank draft; or

(b)      at the election and sole discretion of the Company, in such other
manner as is permitted pursuant to the Plan.

All Shares that shall be issued upon the exercise of the Option as provided
herein shall be issued as fully paid and non-assessable shares of the Company’s
common stock.

Rights of Option Holder

9.                The Consultant, as holder of the Option, shall not have any of
the rights of a shareholder with respect to the Shares covered by the Option
except to the extent that one or more certificates for such Shares shall be
delivered to him or her upon the due exercise of all or any portion of the
Option.

Non-Transferability

10.               The Option shall not be transferred, pledged or assigned
except as provided in the Plan.

--------------------------------------------------------------------------------

- 3 -

No Right to Continue as Consultant or Right to Corporate Assets

11.               Nothing contained in this Agreement shall be deemed to grant
the Consultant any right to continue as a consultant of the Company for any
period of time or to any right to continue his or her present or any other rate
of compensation, nor shall this Agreement be construed as giving the Consultant,
the Consultant’s beneficiaries or any other person any equity or interests of
any kind in the assets of the Company or creating a trust of any kind or a
fiduciary relationship of any kind between the Company and any such person.

Securities Law Matters

12.               The Consultant acknowledges that the Shares to be received by
him or her upon exercise of the Option have not been registered under the
Securities Act of 1933, as amended, or the Blue Sky laws of any state
(collectively, the “Securities Acts”). The Consultant acknowledges and
understands that the Company is under no obligation to register, under the
Securities Acts, the Shares received by him or her or to assist him or her in
complying with any exemption from such registration if he or she should at a
later date wish to dispose of the Shares. The Consultant acknowledges that if
the Shares are not registered under the Securities Acts at the time of the
exercise of the Option, or any part thereof, the Shares shall bear a legend
restricting the transferability thereof, such legend to be substantially in the
following form:

> “The shares represented by this certificate have not been registered or
> qualified under the Securities Act of 1933, as amended, or state securities
> laws. The shares may not be offered for sale, sold, pledged or otherwise
> disposed of unless so registered or qualified, unless an exemption exists or
> unless such disposition is not subject to the federal or state securities
> laws, and the Company may require that the availability of any exemption or
> the inapplicability of such securities laws be established by an opinion of
> counsel, which opinion of counsel shall be reasonably satisfactory to the
> Company.”

Consultant Representations

13.               The Consultant hereby represents and warrants that:

(a)      the Consultant has reviewed with his or her own tax advisors all
applicable tax consequences of the transactions contemplated by this Agreement.
The Consultant is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. The Consultant understands
that he or she will be solely responsible for any tax liability that may result
to him or her as a result of the transactions contemplated by this Agreement;

(b)      the Consultant has been advised to obtain his or her own legal advice
in connection with the execution of this Agreement; and

(c)      the Option, if exercised, will be exercised for investment purposes and
not with a view to the sale or distribution of the Shares to be received upon
exercise thereof.

The Plan

14.               The Option is granted pursuant to the Plan and is governed by
the terms thereof, which are incorporated herein by reference. In the event of
any conflict or inconsistency between the provisions of this Agreement and those
of the Plan, the provisions of the Plan shall govern and control.

--------------------------------------------------------------------------------

- 4 -

Governing Law

15.               This Agreement, in its interpretation and effect, shall be
governed by the laws of the State of Nevada applicable to contracts executed and
to be performed therein.

Further Assurances

16.               Each party hereto agrees to execute such further papers,
agreements, assignments or documents of title as may be necessary or desirable
to affect the purposes of this Agreement and carry out its provisions.

Entire Agreement

17.               This Agreement and the Plan embody the entire agreement made
between the parties hereto with respect to the matters covered herein and shall
not be modified except in writing signed by the party to be charged.

Counterparts

18.               This Agreement may be executed in any number of counterparts
and by facsimile, each of which shall be deemed an original, and all of which
shall constitute but one and the same agreement.

TURINCO, INC.

 

Per:     Michael Jervis     President  



Signature of Consultant           Name of Consultant           Address of
Consultant                


--------------------------------------------------------------------------------